In an action to recover damages for personal injuries, the defendant Sette-Juliano Construction Corp. appeals from a judgment of the Supreme Court, Kings County (Feinberg, J.), entered May 30, 1995, which, after a nonjury trial, is in favor of the plaintiff and against it in the principal sum of $1,050,000.
Ordered that the judgment is affirmed, with costs.
The trial court’s verdict is based on a fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129), and the award of damages is not excessive since it does not materially deviate from what would be reasonable compensation (see, CPLR 5501 [c]).
The defendant’s remaining contentions are without merit. Sullivan, J. P., Copertino, Santucci and Florio, JJ., concur.